DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Equation (1) (found on page 6 of the originally filed specification) is blurry and hard to read.  
Appropriate correction is required.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  The equations listed in the claims are blurry and hard to read - making the metes and bounds of the claims unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as being indefinite as claim 1, from which claim 4 depends, fails to provide computer modeling of the structure as required to provide the support of the body of claim 4. Claim 1 merely recites modeling the structure, not computer modeling the structure. As the first occurrence of the computer modeling can be found in claim 3, a suggestion for correction is to change the dependency of the claim from claim 1 to claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANDA A (JP 4142793-B2).
KANDA A discloses a method for determining a natural frequency of a structure (paragraph [008] from machine translation), the method comprising: modeling the structure (paragraph [008]); creating a synthesized excitation comprising a plurality of waves having various frequencies within a defined range of frequencies (paragraph [0008], claims); applying the synthesized excitation to a base of the modeled structure (Figures 1-3); and generating response data indicative of a natural frequency of the modeled structure that is based upon the application of the synthesized excitation (Figures 1-3, [0008] - [0012]).

Claim(s) 1, 3-4, 11, 12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumaker et al. (AT 506324 T) (hereafter Schumaker).
With regards to claim 1, Schumaker discloses a method for determining a natural frequency of a structure (machine translation, page 2 line 31 to page 4, claim 1), the method comprising: modeling the structure (page 2 lines 31-35); creating a synthesized excitation comprising a plurality of waves having various frequencies within a defined range of frequencies (page 2 line 31 - page 4, claim 1); applying the synthesized excitation to a base of the modeled structure (page 2 line 31 - page 3 line 40); and generating response data indicative of a natural frequency of the modeled structure that is based upon the application of the synthesized excitation (page 2 line 31 - page 3 line 40).
With regards to claim 3, Schumaker discloses modeling the structure comprises computer modeling the structure (page 2 line 31-35).
With regards to claim 4, Schumaker discloses the computer modeling the structure further comprising selecting and inputting a plurality of parameters that define the nature of the structure (page 2 line 40 - page 3 line 17)
With regards to claim 11, Schumaker discloses generating response data indicative of a natural frequency of the modeled structure comprises plotting the response as an amplitude versus frequency (page 2 line 19 - page 3 line 40).
With regards to claim 12, Schumaker discloses a system for determining a natural frequency of a structure (machine translation, page 2 line 31 to page 4, claim 1), the system comprising: a computing device comprising a processing device (inherent); and a non-transitory computer-readable medium that stores computer-executable instructions (inherent) configured to: computer model the structure (page 2 line 31 to page 4, claim 1), create a synthesized excitation comprising a plurality of waves having various frequencies within a defined range of frequencies (page 2 line 31 - page 4 claim 1), apply the synthesized excitation to a base of the modeled structure (page 2 line 31 - page 3 line17); and generate response data indicative of a natural frequency of the modeled structure that is based upon the application of the synthesized excitation (page 2 line 31 - page 4 claim 1).
With regards to claim 17, Schumaker discloses the computer-executable instructions configured to generate response data indicative of a natural frequency comprise instructions configured to plot the natural frequencies as a function of strain (page 2 line 31 - page 4 claim 1).
With regards to claim 18, Schumaker discloses a display configured to display the plot (page 2 line 31 - page 4 claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUMACHER.
Schumaker discloses the claimed invention with the exception of the structure comprising an earthen structure.
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify Schumaker to model an earthen structure instead of the building disclosed as the system of Schumaker would work equally well on any desired structure as long as the details of the structure were known.

Allowable Subject Matter
Claims 5-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 5, the prior art of record fails to teach and/or suggest a method for determining a natural frequency of a structure, the method comprising, in combination with the other recited steps, computer modeling the structure by selecting and inputting a plurality of parameters that define the nature of the structure, especially wherein the plurality of parameters include each of a zone parameter, a material property, a boundary parameter, and a geometry parameter.
With regards to claim 6, the prior art of record fails to teach and/or suggest a method for determining a natural frequency of a structure, the method comprising, in combination with the other recited steps, the step of creating a synthesized excitation comprises creating a synthesized sum of sines excitation that comprises all possible sinusoidal waves within the defined range of frequencies.
With regards to claim 9, the prior art of record fails to teach and/or suggest a method for determining a natural frequency of a structure, the method comprising, in combination with the other recited steps, comprising applying multiple synthesized excitations having different PHA values to the modeled structure to determine how the natural frequency changes as a function of an intensity of the synthesized excitation.
With regards to claim 13, the prior art of record fails to teach and/or suggest a system for determining a natural frequency of a structure, the system comprising, in combination with the other recited steps, especially wherein the computer-executable instructions configured to computer model the structure comprise instructions configured to receive a plurality of parameters that define the nature of the structure, the parameters including each of a zone parameter, a material property, a boundary parameter, and a geometry parameter.
With regards to claim 14, the prior art of record fails to teach and/or suggest a system for determining a natural frequency of a structure, the system comprising, in combination with the other recited steps, especially wherein the computer-executable instructions configured to create a synthesized excitation comprise instructions configured to create a synthesized sum of sines excitation that comprises all possible sinusoidal waves within the defined range of frequencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OSHIMA T (JP 3705357 B2) discloses a soundness diagnostic device.
Wu et al. (US 10,295,435 B1) discloses a model-based damage detection technique for a structural system.
GOUPIL et al. (FR 3074293 A1) discloses a method and device for detecting and diagnosing vibrations of an aircraft related to a wear phenomenon of mechanical parts in a government.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855